Citation Nr: 0701713	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
August 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, denying the 
veteran's claim to reopen for service connection for a low 
back disorder.  

In August 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim.  
Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.


FINDINGS OF FACT

1.  Service connection for a low back disorder was last 
finally denied in a January 1984 rating decision, which 
essentially found that the disorder was not manifest.  A 
timely appeal was not thereafter initiated.  

2.  Evidence received since the January 1984 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it shows a diagnosis of a low 
back disorder; and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, that the claim is reopened the Board need not 
address whether VA has fully complied with the duty to assist 
and notice provisions of the Act.

Factual Background

The veteran claims, in essence, that he did not have back 
problems before he entered the military, that he injured his 
back during his military service, and that, as a result, he 
currently has a low back disorder.  See VA Form 9, received 
in February 2005.  

The veteran initially submitted a claim seeking service 
connection for a low back disorder in September 1979.  The 
RO, in February 1980, determined that the veteran failed to 
prosecute his claim, and denied it.  

The veteran sought to reopen his claim in November 1983.  

Service connection for a "back condition," characterized by 
the RO as "low back sprain, low back pain due to poor 
posture," was denied in January 1984.  At that time the RO 
noted that the service medical records indicated that the 
veteran suffered from a low back sprain in February 1977, 
which later resolved.  The service medical records were noted 
to also show continuing periodic complaints of low back 
pain.  A May 1979 health record includes a reference to 
negative X-ray examination findings.  June 1979 physical 
examination was reported to show normal back findings.  June 
1979 lumbar spine X-ray findings were negative.  The RO added 
that the service discharge examination was not available.  
The Board observes that July 1978 treatment records include a 
diagnosis of questionable and possible herniated lumbar 
disc.  

The RO concluded that the veteran's in-service low back 
strain was acute and transitory, and that low back pain 
attributable to poor posture was considered a constitutional 
or developmental abnormality and, as such, not a disability 
under the law.  In effect, the RO denied the veteran's claim 
finding that a current low back disorder did not exist.  The 
veteran was notified of this decision in February 1984 and 
did not appeal.  Therefore, the January 1984 decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

The veteran sought to reopen his claim in March 2004.  See VA 
Form 21-4138.  He claimed to have had back problems since he 
incurred back injuries during his period of service.  Id.  

Private medical records on file include a private 
neurosurgical consultation report dated in January 2005 which 
notes a history of low back pain and left lower extremity 
pain.  An October 2004 X-ray report notes no abnormalities.  
A MRI (magnetic resonance imaging) report, dated in November 
2004, reveals findings of a small disc protrusion at L5-S1.  
Also in November 2004, lumbosacral strain was diagnosed.  A 
December 2004 medical record includes a diagnosis of L5-S1 
bulging disc.  

In the course of his August 2006 hearing conducted by the 
undersigned, the veteran submitted certain private medical 
evidence.  He testified that no physician had related his 
current back problems to his military service.  See page nine 
of hearing transcript (transcript).  The Board acknowledges 
that the additional private medical evidence was received 
from the veteran at the hearing without a written waiver of 
initial consideration of the evidence by the RO as the agency 
of original jurisdiction.  38 C.F.R. § 20.1304.  The Board 
concludes, however, that as the veteran's claim to be reopen 
is being granted, he is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Analysis

As previously indicated, the RO most recently denied service 
connection for a low back disorder in January 1984, finding 
that the appellant, essentially, did not have such a 
disorder.  That rating decision was not appealed and it is 
final.

Evidence added to the record since the January 1984 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised on a finding that the 
veteran essentially did not have a low back disorder, 
evidence showing that he has been diagnosed as having a low 
back disorder, variously diagnosed, as discussed above, as 
L5-S1 disc protrusion, lumbosacral strain, and L5-S1 bulging 
disc, tends to relate to an unestablished fact necessary to 
substantiate the claim.  Hence, the additional evidence 
received is new and material.  Therefore, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant' s claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a low back 
disorder and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

The reopening of the claim for service connection for a low 
back disorder triggers certain duty to assist provisions of 
the VCAA, which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  The veteran 
currently suffers from variously-diagnosed low back 
disorders.  Whether he currently has such low back-related 
disorders which are related to service is a medical question 
best resolved by competent medical opinion.  VA's duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, extent, and etiology of his 
claimed low back disability.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any currently present low back 
disability is etiologically related to 
the veteran's active service.  The 
rationale for all opinions expressed must 
be clearly set forth in the examination 
report.

2.  Following completion of the 
foregoing, review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for the scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, and following any other 
indicated development, readjudicate the 
appealed issue.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


